UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2019


MARY SUE ROBERTS,

                Plaintiff - Appellant,

          v.

JAY A. ROBERTS; ASHLEY ROBERTS MCNAMARA,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:15-cv-02099)


Submitted:   April 28, 2016                   Decided:   May 18, 2016


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry L. Bruce, BARRY L. BRUCE & ASSOCIATES, Lewisburg, West
Virginia, for Appellant. Michael R. Proctor, DINSMORE & SHOHL,
LLP, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mary    Sue   Roberts     appeals    the   district       court’s   order

dismissing her complaint filed in her Chapter 13 proceeding for

lack   of     subject   matter   jurisdiction.      We    have    reviewed    the

record included on appeal, as well as the parties’ briefs, and

find   no     reversible   error.     Accordingly,       we   affirm    for   the

reasons stated by the district court.             Roberts v. Roberts, No.

5:15-cv-02099 (S.D. W. Va. Aug. 5, 2015).                We deny Appellant’s

motion   for    judicial   review.     We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                       2